
	
		IB
		Union Calendar No. 399
		111th CONGRESS
		2d Session
		H. R. 233
		[Report No. 111–669, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 7, 2009
			Ms. Baldwin (for
			 herself, Mr. Pomeroy,
			 Mr. Alexander, and
			 Mr. Walz) introduced the following
			 bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		
			November 30, 2010
			Reported from the
			 Committee on the
			 Judiciary with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			November 30, 2010
			Additional sponsors: Ms.
			 Herseth Sandlin, Mr. Kind,
			 Mr. Berry,
			 Ms. Jackson Lee of Texas,
			 Mr. Ross, Mr. Ellison, Mr.
			 Fleming, Mr. Snyder,
			 Mr. Perlmutter,
			 Mr. Peterson,
			 Mr. Doggett,
			 Ms. Giffords,
			 Mr. Kagen,
			 Mr. Melancon,
			 Mr. Johnson of Georgia,
			 Ms. Bean, Mr. Boustany, and Ms. Moore of Wisconsin
		
		
			
		
		
			November 30, 2010
			 Committee on
			 Transportation and Infrastructure discharged; committed to the
			 Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on January 7, 2009
		
		A BILL
		To amend the Federal antitrust laws to
		  provide expanded coverage and to eliminate exemptions from such laws that are
		  contrary to the public interest with respect to
		  railroads.
	
	
		1.Short titleThis Act may be cited as the
			 Railroad Antitrust Enforcement Act of
			 2009.
		2.Application of the
			 antitrust laws to rail carriers
			(a)Mergers and
			 acquisitionsThe last undesignated paragraph of section 7 of the
			 Clayton Act (15 U.S.C. 18) is amended by inserting (excluding
			 transactions involving a rail carrier as defined in section 10102 of title 49
			 of the United States Code) after Surface Transportation
			 Board.
			(b)Vesting of authority in
			 antitrust agenciesSection 11(a) of the Clayton Act (15 U.S.C.
			 21(a)) is amended by inserting (excluding a rail carrier as defined in
			 section 10102 of such title) after Code.
			(c)InjunctionsThe
			 proviso in section 16 of the Clayton Act (15 U.S.C. 26) is amended by inserting
			 , except against a rail carrier (as defined in section 10102 of such
			 title) after Code.
			(d)Federal Trade
			 Commission authoritySection 5(a)(2) of the Federal Trade
			 Commission Act (15 U.S.C. 45(a)(2)) is amended by adding at the end the
			 following:
				
					For purposes
				of this paragraph with respect to unfair methods of competition, the term
				common carriers excludes a rail carrier as defined in section
				10102 of title 49 of the United States
				Code..
			3.Termination of antitrust
			 exemptions in title 49
			(a)In
			 generalSection 10706 of title 49, United States Code, is
			 amended—
				(1)in subsection (a)—
					(A)beginning in the 3d
			 sentence of paragraph (2)(A) by striking , and the Sherman Act (15
			 U.S.C. 1, et seq.), and all that follows through However,
			 the and inserting . The,
					(B)in paragraph
			 (3)(B)—
						(i)by striking
			 (i), and
						(ii)by striking clause
			 (ii),
						(C)in paragraph (4)—
						(i)by striking the 2d
			 sentence, and
						(ii)in the 3d sentence by
			 striking However, the and inserting The,
			 and
						(D)in paragraph (5)(A) by
			 striking , and the antitrust laws set forth in paragraph (2) of this
			 subsection do not apply to parties and other persons with respect to making or
			 carrying out the agreement,
					(2)in subsection (d) by
			 striking the last sentence, and
				(3)by striking subsection
			 (e) and inserting the following:
					
						(e)Nothing in this section exempts an
				agreement approved, or submitted for approval, under subsection (a) from the
				application of the antitrust laws (as defined in subsection (a) of the 1st
				section of the Clayton Act, but including section 5 of the Federal Trade
				Commission Act to the extent such section 5 applies to unfair methods of
				competition).
						(f)In reviewing any agreement submitted for
				approval under subsection (a), the Board shall take into account, among any
				other considerations, the impact of such agreement on shippers, consumers, and
				affected communities. The Board shall make findings regarding such impact,
				which shall be—
							(1)made part of the
				administrative record;
							(2)submitted to any other
				reviewing agency for consideration in making its determination; and
							(3)available in any judicial
				review of the Board’s decision regarding such
				agreement.
							.
				(b)CombinationsSection
			 11321 of title 49, United States Code, is amended—
				(1)in subsection (a)—
					(A)by striking The
			 authority and inserting Subject to subsection (c), the
			 authority, and
					(B)in the 3d sentence by
			 striking is exempt from the antitrust laws and from all other
			 law, and inserting is exempt from all other law (except the laws
			 referred to in subsection (c)),, and
					(2)by adding at the end the
			 following:
					
						(c)Nothing in this subchapter exempts a
				transaction described in subsection (a) from the application of the antitrust
				laws (as defined in subsection (a) of the 1st section of the Clayton Act, but
				including section 5 of the Federal Trade Commission Act to the extent such
				section 5 applies to unfair methods of competition). The preceding sentence
				shall not apply to any transaction relating to the pooling of railroad cars
				approved by the Surface Transportation Board or its predecessor agency pursuant
				to section 11322.
						(d)In reviewing any
				transaction described in subsection (a), the Board shall take into account,
				among any other considerations, the impact of the transaction on shippers and
				affected
				communities.
						.
				(c)Conforming
			 amendments
				(1)HeadingThe
			 heading for section 10706 of title 49, United States Code, is amended to read
			 as follows: Rate
			 agreements.
				(2)Analysis of
			 sectionsThe analysis of sections of chapter 107 of such title is
			 amended by striking the item relating to section 10706 and insert the
			 following:
					
						
							10706. Rate
				agreements.
						
						.
				4.Clarifications regarding
			 applicability of regulatory doctrines
			(a)Filed rate
			 doctrineThe antitrust laws
			 shall apply to a rail carrier (as defined in section 10102 of title 49 of the
			 United States Code), without regard to whether such rail carrier filed a rate
			 or whether a complaint challenging a rate is filed.
			(b)Doctrine of primary
			 jurisdictionIn any civil action under the antitrust laws against
			 a rail carrier (as defined in section 10102 of title 49 of the United States
			 Code), the district court shall retain the discretion to defer to the
			 jurisdiction of the Surface Transportation Board.
			(c)DefinitionFor purposes of subsections (a) and (b),
			 the term antitrust laws has the meaning given it in subsection
			 (a) of the 1st section of the Clayton Act (15 U.S.C. 12(a)), but includes
			 section 5 of the Federal Trade Commission Act to the extent such section 5
			 applies to unfair methods of competition.
			5.Effective date
			(a)In
			 generalExcept as provided in subsections (b) and (c), this Act
			 and the amendments made by this Act shall take effect on the date of enactment
			 of this Act.
			(b)LimitationNo
			 civil action under the antitrust laws may be filed with respect to any conduct
			 or activity, including any agreement or provision thereof, that—
				(1)concluded or terminated
			 before the expiration of the 180-day period beginning on the date of the
			 enactment of this Act, and
				(2)was exempted by statute
			 from the antitrust laws as the result of an order of the Interstate Commerce
			 Commission or the Surface Transportation Board issued before the date of the
			 enactment of this Act.
				(c)ExclusionNo
			 civil action under the antitrust laws may be filed for the purpose of
			 dissolving or otherwise undoing any merger, acquisition, or transfer of control
			 consummated before the date of the enactment of this Act that was exempted by
			 statute from the antitrust laws as the result of an order described in
			 subsection (b)(2).
			(d)DefinitionFor
			 purposes of subsections (b) and (c), the term antitrust laws has
			 the meaning given it in subsection (a) of the 1st section of the Clayton Act
			 (15 U.S.C. 12(a)), but includes section 5 of the Federal Trade Commission Act
			 (15 U.S.C. 45) to the extent such section 5 applies to unfair methods of
			 competition.
			
	
		November 30, 2010
		 Committee on
		  Transportation and Infrastructure discharged; committed to the
		  Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
